DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	The claims recites “consisting of” in the preamble in combination with the limitations of “a seed layer”, which includes dual layers, “a recording layer”, etc.  The limitations in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants' by one of ordinary skill in the art. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994). See MPEP 2111. Specifically, the Examiner notes that this term is defined in the specification as these layers being monolayer structure or multilayer structure (PGPUB: [0026]).  
Furthermore, it is noted that given that these nomenclature of these layers lacks a specific material, the reference layers will equate to the same layers as disclosed in the claim.

As set forth in MPEP 2114, while features of an product may be recited as either structurally or functionally, claims directed to a product must be distinguished from prior art in terms of structure (or composition of such structure) rather than nomenclature.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6, 8-10, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10424329. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims overlaps significantly encompasses the invention of ‘329.  A protective layer, a top coat layer, and the materials of the substrate are very nominal in the art of MRM and therefore would have been deemed obvious. 

Claim Objections
Claims 1, 8, and 13-14 are objected to because of the following informalities: “the foundation layer” should be rewritten as “the foundation bilayer” in order it to be consistent .  Appropriate correction is required. 
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. (JP 2006-012319), in view of Moriya (US 2015/0004437), in view of Abarra (US 2005/0089726).
Regarding claims 1 and 4, Terajima discloses a magnetic recording tape (Abstract) consisting of a base (1), Ru foundation layer (2), a CoCrPt magnetic recording layer (3) [0026], which is adjacent to the foundation layer, a protective layer (4), and a top coat layer [0028] (Fig. 1).  Terajima discloses that the Ru foundation layer comprises at least two crystal orientation planes to obtain a ratio ([0013-0014] and Fig. 2), thereby reads upon the claimed Ru foundation bilayer.  In the alternative, given that there is no compositionally difference between a Ru bilayer, the examiner is taking the position that the upper stratum of the Ru foundation layer corresponds to the claimed first foundation layer and the lower stratum of the Ru foundation layer corresponds to the claimed second foundation layer, wherein the first foundation layer is disposed at a recording layer side.  In addition, given that there is no compositionally difference between CoCrPt layer and the claimed magnetic layer, the examiner is taking the position that 
Furthermore, although Terajima discloses additional layers, wherein one of the layers corresponds to a seed layer, can be applied between the foundation layer and base ([0024-0025] and [0032]), Terajima fails to explicitly disclose that the seed layer comprises an upper NiW seed layer and the lower seed layer is CrTiO with the composition as presently claimed as well.
	Moriya discloses a magnetic recording medium comprising a CrTi lower seed layer (20) [0023] and an upper NiW seed layer (30) [0026] directly on a substrate. Or in the alternate, Moriya discloses a CrTi/NiW layers (20) [0023].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terajima’s MRM to include the layers as claimed, as suggested by Moriya, in order to obtain excellent magnetic characteristics [0014].  
	Terajima in view of Moriya discloses CrTi seed layer, wherein Moriya discloses that the CrTi seed layer is produced by sputtering, however, fails to disclose the concentration as claimed.  
	Abarra discloses a magnetic recording medium that can be formed as a tape [0099], having a substrate, an amorphous Cr25-60 at.%TiO containing seed layer produced by sputtering (Abstract, [0032]), wherein Abarra discloses that the amount of O added to the CrTiO containing seed layer can be adjusted within a preferred range of 1-8% to improve the orientation of the overlying layers [0032].  Adjusting the oxygen content of the CrTiO layer would have been 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terajima in view of Moriya’s CrTi layer to be of CrTiO with the concentration as claimed, as suggested by Abarra, in order to obtain optimal orientation for the overlying layers. 
	Regarding claim 2, given that Terajima in view of Moriya’s seed layer are disposed over the base, it is intrinsically clear that the seed layer covers irregularities on the surface of the base.
	Regarding claim 5, Terajima discloses that the recording layer has a granular structure where particles containing Co, Pt, and Cr are separated by an oxide [0009].


Regarding claims 8-9, Terajima discloses a magnetic recording tape (Abstract) consisting of a base (1), Ru foundation layer (2), a CoCrPt magnetic recording layer (3) [0026], which is adjacent to the foundation layer, a protective layer (4), and a top coat layer [0028] (Fig. 1).  Terajima discloses that the Ru foundation layer comprises at least two crystal orientation planes to obtain a ratio ([0013-0014] and Fig. 2), thereby reads upon the claimed Ru foundation bilayer.  In the alternative, given that there is no compositionally difference between a Ru bilayer, the examiner is taking the position that the upper stratum of the Ru foundation layer corresponds to the claimed first foundation layer and the lower stratum of the Ru foundation layer corresponds to the claimed second foundation layer, wherein the first foundation layer is disposed at a recording layer side.  In addition, given that there is no compositionally difference between CoCrPt layer and the claimed magnetic layer, the examiner is taking the position that the upper 
Furthermore, although Terajima discloses additional layers, wherein two of the layers corresponds to the claimed first and second seed layer, can be applied between the foundation layer and base ([0024-0025] and [0032]), Terajima fails to explicitly disclose a first and second seed layer with the composition as presently claimed as well as a soft magnetic layer.
	Moriya discloses a magnetic recording medium comprising a CrTi first seed layer (20) [0023], a soft magnetic layer with a thickness of 10-500 nm [0024], a heat-sink layer [0025], which corresponds to the claimed lower seed layer, and a NiW layer (30) [0026], which corresponds to the claimed upper seed layer.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terajima’s MRM to include the layers as claimed, as suggested by Moriya, in order to obtain excellent magnetic characteristics [0014].  
	Terajima in view of Moriya discloses CrTi seed layer, wherein Moriya discloses that the CrTi seed layer is produced by sputtering, however, fails to disclose the concentration as claimed.  
	Abarra discloses a magnetic recording medium that can be formed as a tape [0099], having a substrate, an amorphous Cr25-60 at.%TiO containing seed layer produced by sputtering (Abstract, [0032]), wherein Abarra discloses that the amount of O added to the CrTiO containing seed layer can be adjusted within a preferred range of 1-8% to improve the orientation of the overlying layers [0032].  Adjusting the oxygen content of the CrTiO layer would have been 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terajima in view of Moriya’s CrTi layer to be of CrTiO with the concentration as claimed, as suggested by Abarra, in order to obtain optimal orientation for the overlying layers. 

	Regarding claim 10, Terajima in view of Moriya discloses a SML, however, fails to disclose that it is of a coupling SUL.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Terajima in view of Moriya’s SML to be of a SUL, with the structure as claimed, since SUL structure for a SML is a known structure for a MRM.  
Regarding claim 13, regarding the limitation “formed by roll-to-roll method”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. (JP 2006-012319) in view of Moriya (US 2015/0004437), in view of Abarra (US 2005/0089726), as applied to claim 1 and further in view of Murayama et al. (US 5,679,473).
Terajima discloses magnetic recording layer comprising a granular CoCrPt alloy with oxide grain boundaries as set forth above, however, fails to disclose the CoCrPt alloy concentration as claimed.
            Murayama discloses a magnetic recording medium comprising a CoCrPt-SiO2 magnetic layer with overlapping concentration as claimed (col. 4, line 57 – col. 5, line 4 and col. 10, lines 12-28).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terajima’s granular magnetic recording layer to be of the concentration as claimed, since Murayama discloses that this is a known material that would provide a high coercivity and remarkably reduced media noise property (Abstract).

Claims 14 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. (JP 2006-012319), in view of Moriya (US 2015/0004437),
Regarding claims 14 and 30-31, Terajima discloses a magnetic recording tape (Abstract) consisting of a base (1), Ru foundation layer (2), a CoCrPt magnetic recording layer (3) [0026], which is adjacent to the foundation layer, a protective layer (4), and a top coat layer [0028] (Fig. 
Furthermore, although Terajima discloses additional layers, wherein one of the layers corresponds to a seed layer, can be applied between the foundation layer and base ([0024-0025] and [0032]), Terajima fails to explicitly disclose that the seed layer comprises an upper NiW seed layer and the lower seed layer is CrTi.
	Moriya discloses a magnetic recording medium comprising a CrTi lower seed layer (20) [0023] and an upper NiW seed layer (30) [0026] directly on a substrate. Or in the alternate, Moriya discloses a CrTi/NiW layers (20) [0023].  Furthermore, Moriya fails to disclose the composition of the CrTi as presently claimed.  However, it is a prima facie obvious that Moriya discloses equal concentration for Cr and Ti (Cr50at.%Ti50at.%) in order to obtain beneficial properties from both elements.  Or in the alternative, Moriya discloses that the seed layer is Cr 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terajima’s MRM to include the layers as claimed, as suggested by Moriya, in order to obtain excellent magnetic characteristics [0014].  
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785